DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 12/22/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-058862, filed on 03/26/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3, 7, 10-12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshimura US 20180125457 A1 “Yoshimura”.
In regard to claim 1, Yoshimura teaches “An ultrasound observation apparatus comprising:” (“An ultrasound observation apparatus according to one aspect of the present disclosure transmits ultrasound waves to a subject that is an observation target, and generates ultrasound images displayed on a display unit, based on an ultrasound signal acquired by an ultrasound endoscope receiving the ultrasound waves reflected by the subject, the apparatus including: a B-mode image generation unit […] a region selection information input unit […] a region-of-interest setting unit […] and a mode image composition unit” [0006]. Therefore, an ultrasound observation apparatus that utilizes an ultrasound endoscope is described within the disclosure of Yoshimura.);
“a processor or an electric circuit configured to:” (“The image processing unit 34 generates various images for digital display based on RF data received from the reception signal processing unit 32. The image processing unit 34 is implemented using a CPU, various arithmetic circuits, or the like. The image processing unit 34 includes an image generation unit 35 and an image composition unit 36” [0041]. As shown in FIG. 1, this image processing unit 34 is part of the ultrasound observation apparatus 3. Therefore, the ultrasound observation apparatus includes a processor.);
“generate, on the basis of an ultrasound signal acquired by an ultrasonic endoscope, a B-mode image obtained by converting an amplitude of the ultrasound signal into a brightness” (“The B-mode image generation unit 351 generates a B-mode image that is an ultrasound image (observation image) displayed by converting the amplitude of RF data into luminance” [0043]. As shown in FIG. 1, the B-mode image generation unit is included within the image processing unit 34 which is part of the ultrasound observation apparatus 3. Thus, since the B-mode image generation unit is capable of generating a B-mode image to display by converting the amplitude of RF data into luminance (i.e. 
“set a region-of-interest in the B-mode image” (“The control unit 33 includes an endoscope information acquisition unit 331, a mode setting unit 332, a region-of-interest setting method selection unit 333, and a region-of-interest setting unit 334. A region of interest is a region set on a B-mode image that is an ultrasound image to be described later, and is a region to be subjected to processing for the operation mode” [0035]. As shown in FIG. 1, the control unit 33, which contains the region-of-interest setting unit 334 is included within the ultrasound observation apparatus 3. Therefore, since the ultrasound observation apparatus includes a region-of-interest setting unit 334 and the region of interest is a region set on a B-mode image, the region-of-interest unit 334 is capable of setting a region of interest in the B-mode image.; 
“generate a blood flow image of the region of interest on the basis of the ultrasound signal” (“The flow-mode image generation unit 352 generates an operation mode image suitable for the flow-mode. The flow-mode image generation unit 352 analyzes a Doppler shift in a region of interest to acquire blood flow information on the position of a blood vessel and the flow of blood as additional information, and generates a flow-mode image that shows two-dimensional information in which the presence or absence of a blood vessel and the direction of blood flow are color-coded” [0045]. As shown in FIG. 1, the flow-mode image generation unit 352 is included within the image processing unit 34 which is part of the ultrasound observation apparatus 3. Since the ultrasound observation apparatus 3 includes the flow-mode image generation unit and the flow-mode image generation unit 352 is capable of generating a flow-mode image that shows the presence or absence of a blood vessel and the 
“be capable of displaying the B-mode image or a composite image of the B-mode image and the blood flow image” (“The display control unit 37 performs predetermined processing such as a reduction of data according to a data step width that depends on an image display range on the display device 4 and graduation processing on a B-mode image generated by the B-mode image generation unit 351 or a composite image generated by the image composition unit 36, and then outputs the processed image to the display device 4 as an image for display” [0050]. Furthermore, in regard to a composite image of the B-mode image and the blood flow image, Yoshimura discloses “The image composition unit 36 includes a boundary image composition unit 361 for generating a boundary composite image […] a mode image composition unit 362 for generating a mode composite image in which an operation mode image generated by the flow-mode image generation unit 352, the elasto-mode image generation unit 353, or the contrast medium-mode image generation unit 354 is superimposed on a B-mode image generated by the B-mode image generation unit 351” [0049]. Therefore, the image composition unit 36 including the mode image composition unit 362 is capable of generating a composite image by superimposing the image generated by the flow-mode image generation unit 352 (i.e. the blood flow image) on a B-mode image. Thus, since the display device 4 is capable of displaying the image processed by the display control unit 7 and the display control device can perform gradation processing on the B-mode image (i.e. from B-mode image generation unit 351) or a composite image from the mode image composition unit 362, the display device 4 constitutes a display that is capable of displaying the B-mode image or a composite image of the B-mode image and the blood flow image.); 
“wherein a procedure performed using the ultrasonic endoscope is an organ observation or endoscopic ultrasound-guided fine needle aspiration” (“The elasto-mode image generation unit 353 acquires information on the hardness of an observation target in a region of interest as additional 
“wherein the processor or the electric circuit stores setting information of the region of interest for each procedure performed using the ultrasonic endoscope to a storage connected to the processor or the electric circuit” (“The storage unit 39 stores the region-of-interest setting method table 391 showing a plurality of different region-of-interest setting methods previously associated with different operation modes” [0052] and “When the control unit 33 determines that region selection information has been input (step S9: Yes), that is, when the region selection information input unit 382 has performed the region selection information input processing to receive input of region selection information, the region-of-interest setting method selection unit 333 refers to the region-of-interest setting method table 391 stored in the storage unit 39 (step S10). The region-of-interest setting method selection unit 333 performs region-of interest setting method selection processing to select a region-of-interest setting method associated with the operation mode set in the mode setting processing from among a plurality of region-of-interest setting methods in the region-of-interest setting method table 391 
“wherein the processor or the electric circuit recognizes a procedure performed using the ultrasonic endoscope and sets the region of interest on the basis of the setting information corresponding to the recognized procedure among the setting information stored in the storage” (“FIG. 2 is a diagram illustrating an example of the region-of-interest setting method table 391. In the region-of-interest setting method table 391, a in a table T1 exemplified in FIG. 2, a plurality of region-of-interest setting method numbers W1 to W33 for identifying different region-of-interest setting methods are previously associated with different combinations of operations modes and pieces of type information on the ultrasound endoscope 2. […] The region-of-interest setting unit 334 sets a region of interest suitable for an operation mode, using an execution program for a region-of-interest setting method corresponding to a region-of-interest setting method number selected by the region-of-interest setting method selection unit 333” [0053]. The operation mode of the ultrasound endoscope corresponds with the type of procedure that is performed on the patient. In this case, since the region-of-interest setting unit 334 can set a region of interest suitable for the operation modes of the ultrasound endoscope, under broadest reasonable interpretation, the region-of-interest unit is capable of recognizing a procedure performed using the ultrasonic endoscope and sets the region of interest in accordance with the recognized procedure. 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshimura teaches “further comprising: an console that receives a guideline display operation for displaying a guideline indicating a puncture trajectory of a puncture needle protruding from the ultrasonic endoscope on the image display part” (“The input unit 38 is implemented by an input device for receiving input of various kinds of information. The input unit 38 includes a mode selection information input unit 381 for receiving input of mode selection information input unit 381 for receiving input of mode selection information selecting a desired operation mode from a plurality of settable operation modes, and a region selection information input unit 382 for receiving input from a plurality of regions in a B-mode image divided by boundaries in a boundary image” [0051]. Thus, since the input unit 38 is implemented as an input device to receive input of various kinds of information, under broadest reasonable interpretation, the input unit 38 constitutes a console. 
Furthermore, in regard to the console receiving a guideline display operation for displaying a guideline indicating a puncture trajectory of a puncture needle protruding from the ultrasonic endoscope on the image display part “In FIGS. 11 and 12, a position Dn corresponds to the distal end opening through which the puncture needle protrudes from the ultrasound endoscope 2. For example, when the region selection information input unit 382 receives the input of a region selection signal selecting the region 23 of the boundary composite image M1 (see (1) of FIG. 11). In this case, as illustrated in (2) of FIG. 11, the region-of-interest setting unit 334 sets, as a region of interest, a region containing the region 23 selected in the region selection information and a region A1 containing a path N1 along which the tip of the puncture needle passes (regions 4 to 7 and 14 to 17), specifically, a wide region R7 containing regions 3 to 7, 13 to 17, and 23 to 27 from the region 23 to the region A1 (see (3) of FIG. 11)” [0074]. The path N1 disclosed in FIG. 11 (2), in this case, constitutes a guideline indicating a puncture trajectory of a puncture needle protruding from the ultrasonic endoscope. Furthermore, since 
“wherein the processor or the electric circuit sets a predetermined region of interest corresponding to endoscopic ultrasound-guided fine needle aspiration in a case where the console receives the guideline display operation” (“In this case, as illustrated in (2) of FIG. 11, the region-of-interest setting unit 334 sets, as a region of interest, a region containing the region 23 selected in the region selection information and a region A1 containing a path N1 along which the tip of the puncture needle passes (regions 4 to 7 and 14 to 17), specifically, a wide region R7 containing regions 3 to 7, 13 to 17, and 23 to 27 from the region 23 to the region A1 (see (3) of FIG. 11)” [0074]. The region 23 constitutes a predetermined region of interest which corresponds to the input received by the region selection information input unit 382. Therefore, since the region-of-interest setting unit can set a region containing the region 23 and a region A1 containing a path N1 along which the tip of a puncture needle passes, under broadest reasonable interpretation, the region-of-interest setting unit is capable of setting a predetermined region of interest corresponding to endoscopic ultrasound-guided fine needle aspiration in a case where the input part receives the guideline display operation.).
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshimura teaches “wherein the processor or the electric circuit 
In regard to claims 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshimura teaches “wherein in a case where the region of interest set by the processor or the electric circuit is adjusted by a user, the processor or the electric circuit updates the setting information of the region of interest in the storage on the basis of the adjusted region of interest” (“in FIG. 16, for example, the interior of the boundaries enclosing a region 34 that may be presumed to be reached by the tip of the puncture needle at the maximum protrusion of the puncture needle is further divided into a plurality of regions. As a result, each of the divided regions 34a to 34d of the region 34 that may be presumed to be reached by the puncture needle may also be selected as a desired region, and the size of a region of interest may be finely adjusted” [0087] and “The operator may enter instruction information instructing the change of the position of shapes of boundaries of the 
In regard to claims 10, 11, 12, and 16, due to their dependence on claims 1, 2, 3, and 7, respectively, these claims inherit the references disclosed therein. That being said, Yoshimura teaches “An ultrasonic endoscope system comprising: an ultrasonic endoscope and the ultrasound observation apparatus according to claim [1, 2, 3, 7]” (“FIG. 1 is a block diagram illustrating a configuration of an ultrasound observation system according to a first embodiment. An ultrasound observation system 1 illustrated in FIG. 1 is a system for observing an observation target using ultrasound waves. The ultrasound observation system 1 includes an ultrasound endoscope 2 for transmitting ultrasound waves to a subject as an observation target and receiving the ultrasound waves reflected by the subject, an ultrasound observation apparatus 3 for generating an ultrasound image to be displayed on a display device 4, based on an ultrasound signal acquired by the ultrasound signal acquired by the ultrasound endoscope” [0029]. Therefore, since the ultrasound observation system 1 includes the ultrasound 
The examiner respectfully refers the applicant to the rejections of claims 1 with respect to the specific features of the ultrasound observation apparatus as stated in the 35 U.S.C. 102 rejection above.
Response to Arguments
Applicant’s arguments, see Remarks page 6, filed 12/22/2021, with respect to the objections to the drawings have been fully considered and are persuasive. The objections to the drawings in the non-final rejection of 09/22/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 6-7, filed 12/22/2021, with respect to the interpretation of the claims under 35 U.S.C. 112(f) have been fully considered and are persuasive given the applicant’s amendment to the claims. The interpretation of the claims under 35 U.S.C. 112(f) in the non-final rejection of 09/22/2021 has been withdrawn.
Applicant’s arguments, see Remarks page 7, filed 12/22/2021, with respect to the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive given the applicant’s amendment to the claims. The rejection of the claims under 35 U.S.C. 112(b) in the non-final rejection of 09/22/2021 has been withdrawn. 
 Applicant’s arguments, see Remarks page 7-9, filed 12/22/2021, with respect to the rejection of the claims under 35 U.S.C. 102(a)(2) have been fully considered however, the examiner does not find them persuasive. 
The applicant argues that the primary reference of Yoshimura does not teach nor suggest an ultrasound observation apparatus that the processor or electric circuit “recognizes a procedure performed using the ultrasonic endoscope and sets the region of interest on the basis of the setting information corresponding to the recognized procedure among the setting information stored in the 
In regard to recognizing a procedure performed using the ultrasonic endoscope, Yoshimura discloses “The region-of-interest setting method selection unit 333 selects, from among a plurality of different region-of-interest setting methods previously associated with different combinations of operation modes and pieces of identification information on the ultrasound endoscope 2, a region-of-interest setting method associated with an operation mode selected in mode selection information and the identification information on the ultrasound endoscope 2 acquired by the endoscope information acquisition unit 331” [0039]. The operation mode in this case corresponds to the type of procedure performed by the ultrasound endoscope. In order for the region-of interest setting method selection unit 333 to be able to select a region of interest setting method, the operation mode, which corresponds to a procedure performed using the ultrasound endoscope 2, had to have been recognized. 
Furthermore, since the “region-of-interest setting unit 334 sets a region of interest suitable for an operation mode, using an execution program for a region-of-interest setting method corresponding to a region-of-interest setting method number selected by the region-of-interest setting method selection unit 333” [0053], the processor or electric circuit sets the region of interest, through the region-of-interest setting unit, on the basis of the setting information (i.e. the setting method) corresponding to the recognized procedure (i.e. the operation mode) among the setting information stored in the storage unit (i.e. the region-of-interest setting method table 391, exemplified in table T1 of FIG. 2).
Therefore, the examiner respectfully maintains the rejection of the claims for the reasons stated in the Response to Arguments section and the 35 U.S.C. 103 rejection above.
Conclusion
:
Yao et al. US 20160066888 A1 “Yao”
Yao is pertinent to the applicant’s disclosure because it discloses “For example, when the region of interest Fr is set in the frame 3, the position setting circuitry 152 stores the information for the set region of interest R1 […]” [0070].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793